Exhibit 10.1
AMENDMENT TO PREFERRED STOCK PURCHASE AGREEMENT
December 30, 2010
Reference is hereby made to that certain PREFERRED STOCK PURCHASE AGREEMENT (the
“Agreement”) dated October 4, 2007, by and among Dolphin Digital Media, Inc
(formerly Logica Holdings Inc., the “Company”), and T Squared Investment LLC (“T
Squared” or the “Investor”). All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement.
WHEREAS, the parties to the Agreement (the “Parties”) wish to amend the
Agreement to account for the conversion by Investor of $500,000 of convertible
debt of the Company, plus interest thereon, into preferred stock of the Company;
NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:
1). In consideration for the conversion of $500,000 of convertible debt in the
Company, plus interest thereon, which total represents all of Investor’s debt
holdings of the Company, Investor shall receive 542,753 shares of Company’s
Series A Preferred Stock which, when combined with Investor’s current ownership
of 500,000 shares of Company’s Series A Preferred Stock, brings Investor’s total
ownership of Company’s Series A Preferred Stock to 1,042,753 shares.
2). Each share of Series A Preferred Stock shall initially be convertible into
four (4) shares of Common Stock (the “Conversion Ratio”), subject to the
limitations within the Certificate of Designation. Thus, when fully converted,
Investor’s 1,042,753 shares of Series A Preferred Stock will represent 4,171,012
shares of Company’s Common Stock.
3). If the Company, at any time while the Series A Preferred Stock is
outstanding: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Series A Preferred Stock), (B) subdivide outstanding shares of
Common Stock into a larger number of shares, (C) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then the Conversion Rate shall be
appropriately adjusted.
4). All of the outstanding shares of Series A Preferred Stock shall be
automatically converted into the Conversion Shares upon the close of business on
the business day immediately preceding the date fixed for consummation of any
transaction resulting in a Change of Control of the Company (an “Automatic
Conversion Event”).

 

 



--------------------------------------------------------------------------------



 



5). Company’s Series A Preferred Stock shall have no voting rights.
6). The Effective Date of this Amendment shall be December 30, 2010.
The parties shall amend its Certificate of Designation to incorporate the terms
of the Preferred Stock, which such amendment shall be filed with the Secretary
of State.
This Amendment and the transactions contemplated hereby, and all disputes
between the parties under or related to this side letter or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the internal laws of the
State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date set forth above.

              THE COMPANY:    
 
            DOLPHIN DIGITAL MEDIA, INC.    
 
            By:   /s/ William O’Dowd              
 
  Name:   William O’Dowd    
 
  Title:   CEO    
 
            INVESTOR:    
 
            T Squared Investments LLC    
 
            By: T Squared Capital LLC, Managing Member    
 
            By:   /s/ Thomas Sauve                   Thomas Sauve, Managing
Member    

 

 